DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2020/071750 01/13/2020. 
                                         Preliminary amendment
3.   Preliminary amendment filed on 04/24/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended to the specification and claims 1-16 have been remained.
      Claims 1-16 are currently pending in the application. 
                                              Oath/Declaration
4.   The oath/declaration filed on 04/24/2020 is acceptable.
                                                     Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                               Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 02/13/2022.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
          The specification is objected to for the following reason: 
           i) The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).      
           A title such as – MANUFACTURING METHOD OF DISPLAY PANEL USING AN INK-JET PRINTING AND DISPLAY PANEL INCLUDING THE SAME – or is suggested 
          ii) In the specification filed on 04/24/2020, in paragraph [0043], lines 2-3, a term of “A pixel electrode layer 30” should replace by – A pixel definition layer 30 --.
         iii) In the specification filed on 04/24/2020, in paragraph [0043], line 3, a term of “the anode layer 30” should replace by – the anode layer 41 --.
                                        Allowable Subject Matter
7.    Claims 1-16 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a manufacturing method of a display panel, comprising printing a membrane surface improving solvent on the ink-jet printing precursor layer, wherein after the membrane surface improving solvent volatilizes, an ink-jet printing layer is formed; and forming a cathode layer on the ink-jet printing layer, in combinations with the other steps as cited in the independent claim 1.
        Claims 2-11 are directly or indirectly depend on the independent claim 1.      
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display panel, comprising an ink-jet printing layer and a cathode layer stacked in sequence on the anode layer inside the pixel definition regions, wherein a uniformity degree of a membrane surface is greater than 60%, the uniformity degree is calculated by a following formula: uniformity degree=an area of a pixel region whose thickness equals to a value of an average thickness of the central region of a pixel covering 1/4 of the pixel area ±5nm / the pixel area *100%, in combinations with the other structures as cited in the independent claim 12.
        Claims 13-16 are directly depend on the independent claim 12.      

       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                       Cited Prior Arts
8.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Yang (U.S. Publication No. 2018/0375052 A1), Van Tongeren et al. (U.S. Publication No. 2002/0079832 A1), and SONG et al. (U.S. Publication No. 2019/0245018 A1).
                                                            Conclusion
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    


/PHUC T DANG/Primary Examiner, Art Unit 2892